Name: 2000/666/EC: Commission Decision of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (notified under document number C(2000) 3012) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  tariff policy;  trade;  agricultural policy
 Date Published: 2000-10-31

 Avis juridique important|32000D06662000/666/EC: Commission Decision of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (notified under document number C(2000) 3012) (Text with EEA relevance) Official Journal L 278 , 31/10/2000 P. 0026 - 0034Commission Decisionof 16 October 2000laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine(notified under document number C(2000) 3012)(Text with EEA relevance)(2000/666/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1) as last amended by Commission Decision 95/176/EC(2) and in particular Article 17 paragraph 2(b) and 3 and Article 18 paragraph 1, first end fourth indents thereof,Whereas:(1) It is necessary to lay down the animal health conditions and the certification requirements for imports of birds other than poultry from certain third countries.(2) After their entry onto the territory of the Community birds other than poultry shall be quarantined in accordance with Article 7 paragraph A number 1(c) of Directive 92/65/EEC in quarantine facilities or centres in the Community before being placed on the market. Special conditions for the approval of quarantine facilities or centres for birds have to be laid down.(3) A positive finding for avian influenza or Newcastle disease or the confirmation of these diseases in the quarantined birds or the sentinel chickens shall not be reported as an outbreak within the context of Council Directive 82/894/EEC(3) on the notification of animal diseases within the Community, but should nevertheless be reported to the Commission.(4) Candidate countries for exporting birds to the Community must be members of the Office International des Epizooties (OIE.) and must comply with the general requirements of the section on veterinary ethics and certification for international trade.(5) The measures provided for in this Decision have followed the notification procedure of the Agreement on the Application of the Sanitary and Phytosanitary Measures (SPS) laid down within the framework of the World Trade Organisation (WTO).(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purposes of this Decision, the definitions of Council Directive 92/40/EEC(4) shall apply for avian influenza and Council Directive 92/66/EEC(5) for Newcastle disease.In addition:- "quarantine facility" means premises which are separated from poultry holdings and other bird holdings by a reasonable distance, when taking into account the epidemiology of Newcastle disease and avian influenza as regards airborne spread, and in which quarantine of imported birds is carried out on an "all-in, all-out" basis,- "quarantine centre" means premises containing a number of units, which are operationa!ly and physically separated from each other and in which each unit contains only birds of the same consignment, with the same health status and being therefore one epidemiological unit; and within each unit of which the quarantine of imported birds is carried out on an "all-in, all-out" basis; and which are separated from poultry holdings and other bird holdings by a reasonable distance, when taking into account the epidemiology of Newcastle disease and avian influenza as regards airborne spread,- "birds" mean: animals of avian species not covered by Article 2 number 1 of Council Directive 90/539/EEC(6) excluding birds referred to in Article 1 third paragraph (relating to pet birds accompanying their owner) and Article 19 of Directive 92/65/EEC (relating to birds for zoos, circuses, amusement parks and experimental laboratories),- "sentinel chickens" mean poultry which are to be used as a diagnostic aid during quarantine.This decision shall not apply to birds taken directly from the wild for conservation programmes approved by the competent authority in the Member State of destination.Article 2Member States shall authorise the import of birds from countries listed in Annex D to this Decision only if:1. they originate from holdings which are registered by the competent authority of the exporting country;2. they are accompanied by an animal health certificate as laid down in Annex A;3. they are transported in cages or crates which are individually identified with the identification number that must correspond with the identification number indicated on the animal health certificate;4. the importer can prove at the border inspection post that an approved quarantine facility or centre will accept the birds. The written proof shall contain the name and the address of the approved facility issued by an official designated by the competent authority.Article 31. The birds shall be transported directly from the border inspection post to an approved quarantine facility or centre in cages or crates, without prejudice to Council Directive 91/628/EEC(7).2. Following the inspection of the birds the crates or cages or the transport vehicle must be sealed by the official responsible for the border inspection post in such a way as to avoid any possibility of substitution of the contents during transport to the quarantine facility or centre.3. The birds must be quarantined for at least 30 days in an approved quarantine facility or centre.4. A quarantine facility or centre for imported birds shall be approved by the competent authority in accordance with the conditions laid down in Annex B.5. At least at the beginning and at the end of quarantine of each consignment the official veterinarian shall inspect the quarantine provisions including an examination of the mortality records and a clinical inspection of the birds in each unit of the quarantine centre or in the quarantine facility. The official veterinarian or an authorised veterinarian must carry out inspection more frequently if the disease situation requires it.Article 41. After the birds have been placed in quarantine, the sampling and testing of the birds and/or the sentinel chickens, as set out in Annex C, shall be carried out.2. When sentinel chickens are used they must be used only once, be unvaccinated, have been found sero-negative for Newcastle Disease and avian influenza not less than seven days and not more than 14 days before the start of quarantine, be at least three weeks old, be placed in the quarantine unit before the arrival of the birds, be leg-banded for identification purposes or identified with another non-removable identification and placed in the quarantine unit as close as possible to the birds in such a way that contact between the sentinel chickens and the excrements of the quarantine birds is ensured. A minimum of four sentinel chickens must be used in the quarantine facility or in each unit of the quarantine centre.3. If during quarantine as provided for in Article 3 it is suspected that one or more birds are infected with avian influenza or Newcastle disease, samples for virological examination as set out in Annex C(2) shall be taken from birds in the facility or suspect unit and shall be analysed accordingly.4. If during quarantine as provided for in Article 3 one or more birds or the sentinel chickens are found to be infected with avian influenza or Newcastle disease the following rules apply:(a) all birds of the infected quarantine facility or unit have to be killed and destroyed;(b) the infected quarantine facility or unit has to be cleaned and disinfected;(c) in the case of quarantine centres, not earlier than 21 days after final cleansing and disinfection, samples for serological examination shall be taken from sentinel chickens in the other quarantine units; or(d) in the case of quarantine centres, where no sentinel chickens are used, during 7 to 15 days after final cleaning and disinfection, samples for virological examination have to be taken from birds in the other quarantine units;(e) no birds shall leave the quarantine centre until the results of the sampling described in the previous indents have been confirmed as negative;(f) no birds shall enter the previously infected quarantine facility or unit until 21 days after the final cleaning and disinfection.5. By way of derogation from paragraph 4 the competent authority may decide that after positive findings for Newcastle disease in one or more birds or in the sentinel chickens that the birds need not be destroyed, if, at least 30 days after the death or clinical recovery of the last case, sampling according to Annex C(1)(B) (ignoring the reference to the time period specified) has been carried out with negative results. The birds may not be released from quarantine before at least 60 days have elapsed after the clinical signs of Newcastle disease have disappeared. Any matter or waste likely to be contaminated has to be destroyed in such a way that guarantees the destruction of any Newcastle disease virus present as well as all the waste that has accumulated during the 60-day period. The Commission shall be informed of the measures taken in each case.Article 5If during quarantine as provided for in Article 3 it is suspected or confirmed that psittaciformes are infected with Chlamydia psittaci all birds of the consignment must be treated by a method approved by the competent authority and the quarantine must be prolonged for at least two months following the last recorded case.Article 6Psittaciformes must be identified individually at arrival in quarantine in accordance with Chapter 2B of Annex B. These identification numbers must be listed in the records which have to be kept according to Article 7.Article 7The management provisions of the quarantine centre or facility including the disposal of waste materials and the keeping of records must be in accordance with the requirements of, Chapter 2A of Annex B.Article 8All quarantine costs occasioned by the application of the present Decision shall be borne by the importer.Article 9Birds can be released from quarantine only on written authorisation by an official veterinarian.Article 10This Decision shall apply as from 1 May 2001.Article 11This Decision is adressed to all the Member States.Done at Brussels, 16 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 117, 24.5.1995, p. 23.(3) OJ L 378, 31.12.1982, p. 58.(4) OJ L 167, 22.6.1992, p. 2.(5) OJ L 260, 5.9.1992, p. 2.(6) OJ L 303, 31.10.1990, p. 6.(7) OJ L 340, 11.12.1991, p. 17.ANNEX A>PIC FILE= "L_2000278EN.002902.EPS">>PIC FILE= "L_2000278EN.003001.EPS">>PIC FILE= "L_2000278EN.003101.EPS">ANNEX BMINIMUM CONDITIONS FOR THE APPROVAL OF QUARANTINE FACILITIES AND CENTRES FOR BIRDSCHAPTER 1Construction and equipment of the quarantine facility or centre1. The quarantine facility or centre must be a separate building which is separated from poultry holdings and other bird holdings by a reasonable distance when taking into account the epidemiology of Newcastle disease and avian influenza as regards airborne spread. Entry/exit doors should be lockable with signs indicating: "QUARANTINE - No admission for unauthorised persons".2. Each quarantine unit of the centre must occupy a separate airspace.3. The quarantine facility or centre must be bird, fly and vermin proof and sealable so as to permit fumigation.4. The facility or each quarantine unit has to be equipped with handwashing facilities.5. Entry and exit doors to the facility and to each quarantine unit must be double door systems.6. Hygiene barriers have to be installed at all entrances/exits to the facility and the different units.7. All equipment must be constructed in a way that it can be cleansed and disinfected.8. The feed store must be bird and rodent proof and should be protected against insects.9. A container must be available to store litter and must be bird and rodent proof.10. A refrigerator and/or freezer must be provided for holding carcases.CHAPTER 2A. Management provisions1. Quarantine facilities or centres must:- have an efficient control system so as to ensure adequate surveillance of the animals,- be under the control and responsibility of the official veterinarian,- be cleaned and disinfected in accordance with a programme approved by the competent authority after which there shall be an appropriate resting period; the disinfectants used must be approved for the purpose by the competent authority.2. An "all-in, all-out" policy must be followed in each quarantine facility or quarantine unit.3. Precautions should be taken to prevent cross-contamination between incoming and outgoing consignments.4. No unauthorised persons may enter the quarantine facility.5. Persons entering the quarantine facility must wear protective clothing including footwear.6. No contacts of personnel shall take place, which may cause contamination between units.7. Appropriate equipment has to be available for cleaning and disinfection.8. Cleansing and disinfection of the cages or crates used for the transport must be carried out at the quarantine facility or centre unless they are destroyed. If reused, they have to be made of a material that allows effective cleaning and disinfection. The cages and crates have to be destroyed in such a way so as to avoid spread of disease agents.9. Litter and waste material has to be collected regularly, stored in the litter container and subsequently has to be treated in such a way as to avoid spread of disease-causing agents.10. Carcases of dead birds must be examined in an official laboratory designated by the competent authority.11. The necessary analyses and treatments must be carried out in consultation with and under the control of the official veterinarian.12. The official veterinarian must be informed of diseases and death of birds and/or sentinel chickens during the quarantine period.13. The person in charge of the facility or centre must keep a record of:(a) the date, number and species of birds entering and leaving for each consignment,(b) copies of the health and border crossing certificates accompanying the imported birds,(c) individual identification numbers of psittaciformes,(d) any significant observation: cases of illness and number of deaths on a daily basis,(e) dates and results of testing; type and dates of treatment,(f) persons entering the quarantine centre.14. This record has to be kept for at least one year.B. Identification of psittaciformesIndividual identification of psittaciformes shall be carried out on arrival in quarantine by means of a leg-ring or a microchip.1. The leg-ring shall be tamper-proof and its diameter shall be adequate for the species.2. The leg-ring or the microchip shall bear at least the following information:(a) the ISO code of the Member State performing the identification;(b) a unique serial number.3. An appropriate microchip reader if identification by microchipping is used must be available at the quarantine facility or centre.4. The details of the type of microchip and the reader used shall be recorded.ANNEX CEXAMINATION, SAMPLING AND TESTING PROCEDURES FOR NEWCASTLE DISEASE AND AVIAN INFLUENZA1. During quarantine either the sentinel chickens or if sentinel chickens are not used the imported birds must be subjected to the following procedures:A. With use of sentinel chickens:(i) blood samples for serological examination must be taken from all sentinel chickens not less then 21 days after the imported birds entered quarantine and at least three days before the end of the quarantine period;(ii) if sentinel chickens show positive or inconclusive serological results the imported birds must be subjected to virological examination. Cloacal swabs (or faeces) must be taken from all birds if the consignment is less than 60, or from 60 birds from larger consignments.B. Without use of sentinel chickens:imported birds have to be examined virologically (serological testing is. not appropriate). Cloacal swabs (or faeces) must be taken from all birds if the consignment is less than 60 or from 60 birds from larger consignments during the first 7 to 15 days of the quarantine period.2. In addition to the testing set out in 1A or B the following samples for virological examination have to be taken:(i) cloacal swabs (or faeces) and tracheal swabs (if possible) from clinically ill birds or ill sentinel chickens;(ii) from the intestinal contents, brain, trachea, lungs, liver, spleen, kidneys and other obviously affected organs as soon as possible after the death from either;- dead sentinel chickens and all birds dead on arrival and those which die during quarantine,or- in the case of high mortality in small birds of large consignments from at least 10 % of the dead birds.3. All virological and serological testing of samples taken during quarantine must be carried out in official laboratories designated by the competent authority using diagnostic procedures according to Annex III to Directive 92/66/EEC and Annex III to Directive 92/40/EEC. For virological examination pooling of samples up to a maximum of five samples of individual birds in one pool is allowed. Faecal material must be pooled separately from other organ and tissue samples.4. Virus isolates must be submitted to the national reference laboratory.ANNEX DLIST OF THIRD COUNTRIES WHICH CAN USE THE ANIMAL HEALTH CERTIFICATE IN ANNEX ACountries listed as members of the Office International des Epizooties OIE. in the OIE. Bulletin.